LETTS, Judge.
The judgment of the trial court convicting the appellant of three separate counts of grand larceny on separate occasions, is affirmed; however, a general sentence of five years imprisonment of which two and one-half years is to be served in jail, is not harmless error. Darden v. State, 306 So.2d 581 (Fla. 2nd DCA 1975).
Since a special sentence on each count should be entered rather than a general sentence on all three counts,1 the cause is remanded to the trial court with instructions to enter sentence on each of the counts for which the appellant was convicted. If the trial court enters split sentences on each count to run concurrently, no sentence should exceed five years in accord-anee with the rule set forth in Holmes v. State, 4th DCA 1977, 343 So.2d 632; Heatherly v. State, 4th DCA 1977, 343 So.2d 54, and the total prison time should not exceed two and one-half years. North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969).
CROSS and DOWNEY, JJ., concur.

. Darden v. State, supra; Benson v. United States, 332 F.2d 288 (5th Cir. 1964).